893 F.2d 133
65 A.F.T.R.2d (RIA) 90-607, 90-1 USTC  P 50,021
Irwin M. SUNA, et al., Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 89-1311.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 1, 1989.Decided Jan. 12, 1990.

On Appeal from the U.S. Tax Court.
Mark B. Cohn (argued), and Daniel R. McCarthy, McCarthy, Lebit, Crystal & Haiman, Cleveland, Ohio, for petitioners-appellants.
Peter K. Scott, I.R.S., Gary R. Allen, Acting Chief, Kimberly S. Stanley (argued), and Gilbert S. Rothenberg, U.S. Dept. of Justice, Appellate Section Tax Div., Washington, D.C., for respondent-appellee.
Before MARTIN and NORRIS, Circuit Judges;  and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
This is an appeal from a decision of the Tax Court, reported as Suna v. Commissioner, 57 T.C.M.  (P-H) 2793, 1988 WL 125570 (1988), disallowing the taxpayers' claim that they are entitled to a charitable contribution deduction as the result of their having conveyed real property to a qualified charity.  The facts of the case are clearly set out in the Tax Court Opinion.


2
We review findings of fact by the Tax Court under the clearly erroneous standard.  Rose v. Comm'r of Internal Revenue, 868 F.2d 851, 853 (6th Cir.1989).  Because we are unable to say the Tax Court's view of the evidence in this case was clearly erroneous, we affirm the decision of the Tax Court.